Hill, J.
Where an action was brought in a justice’s court by an employee, to recover an amount of salary alleged to be due him by the employer company and pending that suit the defendant company filed an equitable petition in the superior court, alleging that the employee had been discharged by it, and, though the amount claimed by him as salary was due, he owed the company a sum largely in excess of that amount, by reason of the fact that he had misappropriated large sums of money belonging to the company, but that this demand could not be set off against his claim in the justice’s court, the company’s right being cognizable only in a court of equity, and that the employee was insolvent, and unless equity should entertain jurisdiction and allow the company to set off its claim and recover judgment over against the employee, and enjoin against the prosecution of the suit in the justice’s court, the company would be remediless,—it was error, on the hearing of such equitable petition, to dissolve a temporary restraining order previously granted, and to refuse an interlocutory injunction. Butler v. Holmes, 128 Ga. 333 (57 S. E. 715); Hecht v. Snook, 114 Ga. 921 (41 S. E. 74); Arnold v. Carter, 125 Ga. 319, 325 (54 S. E. 177).

Judgment reversed.


All the Justices concur.